Citation Nr: 1529619	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  13-36 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been received to reopen the matter of service connection for a heart disability, claimed as coronary artery disease (CAD)/ ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied reopening the matter of service connection for a heart disorder.  In February 2013, the RO reopened the matter, but continued the denial of service connection.  In June 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.


FINDINGS OF FACT

1.  The Veteran did not appeal a May 2005 rating decision which denied service connection for CAD, and no new and material evidence was received within one year of that decision.

2.  Evidence received since the May 2005 rating decision, including the Veteran's statements and testimony regarding his alleged exposure to herbicides while stationed in Thailand (including his allegations that his duties required him to be near the perimeter), relates to the previously unestablished element of whether the Veteran has a heart disability attributable to service.

3.  The Veteran is not shown to have served in the Republic of Vietnam.

4.  The Veteran's duties as a communications specialist during his service at Korat Air Force Base in Thailand did not place him on or near the base perimeter where he would have been directly exposed to tactical herbicides.

5.  A heart disability was not shown to have manifested in service or for many years thereafter, and such disease is not shown to otherwise be related to his service.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for CAD is final.      38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.           § 3.156 (2014).

3.  Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in December 2011, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates, and was provided the notice required in claims to reopen in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and service personnel records have been secured.   The RO also obtained his pertinent postservice treatment records and arranged for a VA heart examination in April 2005.  Although an opinion was provided as to whether the Veteran's CAD was related to his asthma, an opinion was not provided as to whether the Veteran's CAD was otherwise related to his service.  The Board has considered whether such opinion is necessary.  Absent any competent (medical) evidence suggesting that he has a heart disability that may be associated with his service, a medical nexus opinion is not necessary, as even the low standard endorsed by the U.S. Court of Appeals for Veterans Claims in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  Accordingly, the Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the June 2014 hearing, the undersigned identified the issue of service connection for a heart disability on appeal and focused on the elements necessary to substantiate the claim.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including cardiovascular disease), may be service connected on a presumptive basis if manifested to a compensable degree within a prescribed period (one year for cardiovascular disease) following discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) such as some forms of heart disease including cardiovascular-renal disease.

To substantiate a claim of service connection, there must be medical evidence of a current claimed disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 
The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence of record.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2009).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows or fails to show as to the claim.

The Veteran asserts that he is entitled to service connection for a heart disability due to exposure to herbicides while stationed in Thailand at the Korat Air Force Base with the 1st Signal Brigade for the period ending April 30, 1967.  He reported that he worked in a small communications base (as a communications specialist) which was located near the perimeter.  He further stated that he lived in a hooch near the perimeter and did activities and physical training near the perimeter. 

A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Diseases associated with such exposure include IHD/CAD.  38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more at any time after service. 38 C.F.R. § 3.307(a)(6)(ii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

In this case, there is no evidence that the Veteran served in the Republic of Vietnam, nor does he argue such service.  In December 2011, a PIES response indicates that there is no evidence in the record to substantiate any service in the Republic of Vietnam and no records of exposure to herbicides.  A review of the Veteran's service personnel records does not show he served in the Republic of Vietnam.  Therefore, not having served in the Republic of Vietnam, he is not presumed to have been exposed to an herbicide agent in Vietnam.  38 U.S.C.A. § 1116(f).

The Veteran instead contends that he was exposed to herbicides while stationed in Thailand at Korat Air Force Base.  VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of certain Thailand military bases, including Korat.  See VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1).  VA has identified three military occupational specialties: security policeman, security patrol dog handler and member of a security police squadron, as specialties whose daily duties required spending extended periods of time on or near the base perimeter where herbicides were likely used.  VA has not extended the same special consideration to all those who had contact with the air base perimeter.  Those with periodic or occasional contact with the air base perimeter, but whose duty stations were not located on the perimeter, are not entitled to special consideration.  See M21-1, Part IV, Subpart ii, Section 2, Subpart C, Provision 10(q) (service near the base perimeter may be shown by evidence of daily work duties, performance evaluation reports or other credible evidence).  Thus, the Veteran must show that his duties placed him on or near the perimeters for a significant period of time.

Service personnel records and a response from the Joint Services Records Research Center (JSRRC) confirm that the Veteran was stationed at Korat Air Force Base where herbicides were presumptively used along the base perimeter.  The Veteran's military occupational specialty was a communications specialist.  The Veteran does not contend that he performed security patrols or other service-related duties along the perimeter.  Instead, he has indicated that the communications base where he worked was located near the perimeter, and alternatively that he lived near the perimeter and performed activities including physical training near the perimeter.

In this regard, a response from JSRRC indicates that they cannot "document or verify that the Veteran or his unit was exposed to Agent Orange or other tactical herbicides while serving in Thailand or that his duties required him to be on or near the perimeter of the base."  The response further indicates that they do not maintain unit records for Radio Relay Units, and that such records may be requested by writing to the Commander of the Army.  July 2013 correspondence from the Commander of the Army INSCOM indicates that they do not hold records of Signal Corps units such as the Veteran's.

In addition, the Board acknowledges the Veteran's statements and testimony alleging his proximity to the perimeter, the maps he submitted in which he alleges his proximity to the perimeter, and his representative's statement citing an Army Tactical Employment of Herbicides manual indicating that a 500 meter buffer distance should be maintained (for spraying herbicides) to avoid damage to desirable vegetation.  However, a review of his service personnel records does not show or suggest that the Veteran's duties required him to regularly have contact with the base perimeter as such would suggest a greater likelihood of exposure to herbicides.  Further, the Board notes that special consideration is not intended to be conferred to those who occasionally entered the perimeter area, otherwise no recitation of duties or specific military occupational specialty would be necessary.

The Board notes that in support of his claim the Veteran has also submitted a citation of another Board decision granting service connection based on a Veteran's proximity to the perimeter.  38 C.F.R. § 20.1303 instructs that previously issued Board decision are not precedent; however, they "can be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  Here, the case cited by the Veteran involves a military occupational specialty different than the Veteran's.  In essence, there were different facts than those presented in the instant appeal.  Accordingly, the Board finds more probative the findings noted above by JSRRC, who was unable to find any evidence substantiating the Veteran's allegations of herbicide exposure while in Thailand.

Considering the above, the Board finds that the evidence does not show that the Veteran's duties as a communication specialist at Korat Air Force Base placed him regularly in contact with the base perimeter where he would have been directly exposed to tactical herbicides.  Therefore, the Board is unable to find that the Veteran was exposed to herbicides during his service in Thailand.

Notwithstanding the foregoing, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

It is not in dispute that the Veteran has CAD, as such disability has been shown to be diagnosed since 2004.  There is however no evidence that such disability was manifested in service.  His STRs include no mention of complaint, symptom, or diagnosis of such disease.  Likewise, there is no evidence that a cardiovascular disability was manifested in the first year following the Veteran's discharge from service in June 1967 or that the Veteran has experienced continuous cardiovascular symptoms since service (nor is it so alleged).  Notably, the Veteran testified that approximately 10 years after discharge he began experiencing heart problems.  Consequently, service connection for a heart disability on the basis that such disease became manifest in service, and persisted, or on a presumptive basis (for a cardiovascular disability as a chronic disease under 38 U.S.C.A. § 1112) or on the basis of continuity of symptomatology is not warranted.

Furthermore, there is no medical evidence pertaining to a heart disability that includes an opinion somehow directly linking such disability to the Veteran's service.  The Veteran's theory of entitlement to service connection for such disability appears to be strictly one based on exposure to Agent Orange in Thailand.

The Board has considered the Veteran's statements alleging that his heart disability is related to his service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether or not CAD (current disability) may be related to service that ended more than 40 years earlier is a medical question, and requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his theory that such is related to service.  Consequently, his opinion in this matter is not competent evidence.  

There is no competent evidence that shows or suggests that the Veteran's heart disability may be related to his service.  Without any competent evidence of a nexus between this disability and his service, the preponderance of the evidence is against his claim of service connection for a heart disability.  Therefore, the appeal in this matter must be denied.


ORDER

The claim for service connection for a heart disability is reopened.

Service connection for a heart disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


